DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 14-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 4483108) in view of Novovic et al. (USPG 20180311748, hereinafter ‘Novovic’) and Kojima et al. (EP 3015204, hereinafter ‘Kojima’).
Regarding claim 1, Howard discloses a method for forming an aperture in a ceramic component having a planar front and opposite back surface, the method comprising, based on a final dimension of the aperture, selecting a tool 10 having a tool size and a cutting surface 22. A non-normal angle at which to cut the component with the tool is selected and a back surface of the component is cut with the tool, the cutting surface of the tool being positioned at the angle (Fig. 4). Finally, the tool is repositioned relative to the component and the aperture is cut through to its final dimension (Fig. 6). While Howard discloses the component being ceramic (Col. 1, Lines 6-8), ceramic matrix composites are not specifically identified.
However, Novovic discloses that ceramic matrix composite (CMC) components are becoming more common in industry (Paragraphs [0003-0004]).
It would therefore have been obvious to one having ordinary skill in the art at the time of filing to utilize the method of forming an aperture in a ceramic component of Howard to form an aperture in a CMC product as taught by Novovic, depending on the desired component construction/use required by the end user. Neither Howard nor Novovic explicitly disclose cutting the aperture through to its final dimension by cutting the component from a front surface, opposite the back surface.
However, Kojima discloses that it is known in the art to machine a component from two different sides, one side opposite the other, if required due to the geometry of the component.
Therefore, depending upon the geometry of the component machined by the aforementioned method, it would have been obvious to one having ordinary skill in the art at the time of filing to partially drill from one side (back side) of the component, then adjust the cutting tool to drill through from the opposite side (front side), normal to the front surface to complete the through-hole (Figs. 3 & 5, and Paragraph [0067]).
Regarding claim 4, Howard discloses cutting the back surface of the component at a pre-determined location of the aperture to a depth that is less than a thickness of the component at the pre-determined location (Col. 7, Lines 10-39).
Regarding claims 5 and 6, Howard discloses the pilot 20 of the tool having a tool size less than the final dimension of the aperture (see e.g. Fig. 3), but does not disclose how much smaller than the final dimension this pilot is.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the tool diameter to be within 65% to 80% of the final diameter to achieve the desired cutting loads and performance which produce the best finish on the hole and lowest tool wear.
Regarding claims 7 and 8, Howard discloses the angle being selected to be within a range of 10° to 60° with respect to the back surface of the component (Col. 6, Lines 47-54).
Regarding claim 9, Howard discloses that the use of coolant is not absolutely mandatory, but does not preclude such from being used (Col. 8, Lines 60-63).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize coolant to flush the aperture with a fluid while cutting the back surface of the component.
Regarding claims 10 and 11, Howard inherently discloses the method further comprising selecting a cutting speed for cutting the back surface of the component, but does not explicitly disclose the speed.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the speed of the tool to be between 900 SFM and 1100 SFM to produce the desired cutting action on the workpiece and minimize chipping or chunking of the material (Col. 6, Line 63 – Col. 7, Line 9).
Regarding claim 14, Howard discloses the pilot 20 of the tool having a tool size less than the final dimension of the aperture (see e.g. Fig. 3), but does not disclose how much smaller than the final dimension this pilot is.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the tool diameter to be within 65% to 80% of the final diameter to achieve the desired cutting loads and performance which produce the best finish on the hole and lowest tool wear.
Howard discloses the angle being selected to be within a range of 10° to 60° with respect to the back surface of the component (Col. 6, Lines 47-54).
Regarding claim 15, Howard discloses the component having a geometry (e.g. planar surface that needs to be initially approached at an angle) that requires the core drill to be positioned at the angle to cut the back surface.
Regarding claims 22-24, Howard does not disclose the tool being a first tool, and cutting the aperture through to its final dimension comprising cutting the aperture with a second tool having a different diameter and second speed.
Kojima discloses utilizing first and second tools 51/52 to machine opposite sides of a workpiece. The tools used have a different diameter, cutting different sized holes 61/62.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a second tool to machine the aperture to a final dimension, as taught by Kojima depending on the geometry of the feature being machined into the workpiece, or to rough machine to a first size and then finish machine an aperture to a final dimension.
Also, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a smaller first tool to cut a first cavity, then to use a second, larger tool to finish machine the aperture to the final dimensions, as is well known in the art to avoid burr formation in the workpiece. Additionally, utilizing a slower speed for the second, larger tool would have been obvious to one having ordinary skill in the art at the time of filing to maintain a high-quality surface finish on the workpiece and to operate the tools at suitable cutting loads.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 4483108) in view of Novovic et al. (USPG 20180311748) and Kojima et al. (EP 3015204) as applied to claim 1 above, and further in view of Miller (US 2996061).
Regarding claim 13, neither Howard nor Novovic disclose circulating coolant along a flow path within a core drill at least a portion of which being adjacent the cutting surface.
Miller discloses a tool having a flow path 54/60 within the tool which passes coolant adjacent the cutting surface.
If required/desired due to the material being machined and/or the temperature of the tool/workpiece, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the tool of the method of claim 12 with a coolant flow path as taught by Miller to cool the workpiece and tool during operation.
Allowable Subject Matter
Claims 17-21 are allowed.
Response to Arguments
Applicant's arguments filed with respect to claims 1, 4-11, 13-15 and 22-24 have been fully considered but they are not persuasive. Applicant argues that the combination of references relied upon does not set forth a prima facie case of obviousness to machine a workpiece from both sides depending on the geometry of the workpiece. This argument is respectfully traversed.
Applicant argues that the reason for machining from both sides is to form threaded holes and cites Paragraph [0029] of Kojima to support this assertion. However, Paragraph [0029] of Kojima in full reads, “It will be appreciated that features analogous to those described in relation to any of the above aspects may be individually and separably or in combination applicable to any of the other aspects.” It appears that Paragraph [0041] discloses this passage, with no discussion as to how this relates to the decision to angle the cutting tool, but rather seems to discuss forming threads in only one part of a two-part component, and not both.
However, Paragraph [0061] describes the rationale relied upon for making the rejection above, namely, “…the cutting tool 52 is inclined with respect to the longitudinal direction of the rod main body 10. As a result, interference between the cutting tool 52 and the small end 20 is avoided…” Therefore, as laid out by the Examiner, it would have been obvious to one having ordinary skill in the art at the time of filing to partially drill from one side of a component at an angle, then adjust the tool to the opposite side, normal to the front surface, and finish the hole, depending upon the geometry of the workpiece being machined, to prevent interference between the tool and workpiece (as taught explicitly by Kojima).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722